Citation Nr: 1546708	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Nancy Morgan, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to November 1960 and from October 1961 to April 1965.  

This case comes before the Board of Veterans' Appeals (the Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

In an October 2015 statement, prior to the promulgation of a decision on the appeal, the Veteran's representative indicated that the Veteran requested to terminate the appeal of his claims of entitlement to a compensable rating for a bilateral hearing loss disability and service connection for diabetic retinopathy.


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to a compensable rating for a bilateral hearing loss disability and service connection for diabetic retinopathy by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

In a statement received in October 2015, the Veteran's representative stated that the Veteran wished to withdraw his appeals for a compensable rating for a bilateral hearing loss disability and service connection for diabetic retinopathy.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review these claims, and they are therefore dismissed.


ORDER

The withdrawn claims of entitlement to a compensable rating for a bilateral hearing loss disability and service connection for diabetic retinopathy are dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


